Citation Nr: 1714940	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Andrew L. Werner, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision, which effectuated a reduction in rating from 30 percent to 10 percent for the Veteran's service-connected heart disorder effective September 1, 2011.  In a March 2014 decision the Board found the reduction was improper, and in a March 2014 rating decision the Agency of Original Jurisdiction (AOJ) restored the 30 percent rating.  In its March 2014 decision the Board also found that the record raised a claim of entitlement to TDIU and remanded that issue with instructions for the AOJ to develop it after the Veteran's perfection of his appeal for an increased rating for hypertensive heart disease.  Although an appeal with respect to entitlement of a rating in excess of the restored 30 percent rating has not been perfected and certified to the Board, the AOJ did deny entitlement to TDIU in a January 2017 rating decision, which the Veteran has appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2017 the Veteran request a Board hearing at a local VA office (Travel Board hearing) with respect to his appeal of the denial of entitlement to TDIU.  The Veteran has not been afforded that requested hearing.  Accordingly, as Travel Board hearings are scheduled by the RO, the RO should schedule the Veteran for his requested hearing.  See 38 C.F.R. §§ 20.700, 20.704(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge of the Board in accordance with his request. The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




